In this case appellant has filed a petition for rehearing which has been carefully considered. We find nothing presented thereby to warrant or require a rehearing. The language of the original opinion would probably have been more aptly phrased had we said in next to the last sentence of the last paragraph of the opinion: "Clauses of this kind have been properly held to refer to an extension of the time of payment to anyone or to anybody liable to being held for payment of the note," instead of "anyone or anybody liable on the note", so the opinion will be amended so as to change the language to the effect just stated, and the petition for rehearing denied.
Rehearing denied.
BUFORD, C.J., AND WHITFIELD, TERRELL, BROWN AND DAVIS, J.J., concur.
ELLIS, J., not participating.